Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF MISSOURI KANSAS CITY DIVISION In re: INTERSTATE BAKERIES CORPORATION, etal., Debtors. x : x Chapter 11 Case No. 04-45814 (JWV) Jointly Administered Hearing Date: October 3, 2007 Hearing Time:1:30 p.m. Obj. Deadline: September 26, 2007 MOTION FOR ORDER PURSUANT TO 11 U.S.C. § 1121(d) EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS WITHIN WHICH TO FILE AND SOLICIT ACCEPTANCES OF A PLAN Interstate Bakeries Corporation (“Interstate Bakeries” or the “Company”) and eight1of its subsidiaries and affiliates, debtors and debtors-in-possession (collectively, the “Debtors”), submit this motion (the “Motion”) for an order under 11 U.S.C. § 1121(d) to extend the Debtors’ exclusive periods within which to file and solicit acceptances of plans.In support of this Motion, the Debtors respectfully represent as follows: BACKGROUND A. The Chapter 11 Filings 1.On September 22, 2004 (the “Petition Date”), eight of the Debtors each filed a voluntary petition in this Court for reorganization relief under chapter 11 of title 11 of the 1 The following subsidiaries’ and affiliates’ chapter 11 cases are jointly adminis­tered with Interstate Bakeries’ chapter 11 case:Armour and Main Redevelopment Corporation; Baker’s Inn Quality Baked Goods, LLC; IBC Sales Corporation; IBC Services, LLC; IBC Trucking LLC; Interstate Brands Corporation; New England Bakery Distributors, L.L.C, and Mrs. Cubbison’s Foods, Inc. 1 United States Code, 11 U.S.C. §§ 101-1330, as amended (the “Bankruptcy Code”).Furthermore, on January 14, 2006, the ninth debtor, Mrs. Cubbison’s Foods, Inc., also filed a voluntary petition in this Court for reorganization relief under chapter 11 of the Bankruptcy Code.The Debtors continue to manage and operate their businesses as debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. 2.No trustee or examiner has been appointed in the Debtors’ chapter 11 cases.On September 24, 2004, the United States Trustee (the “U.S. Trustee”) appointed the official committee of unsecured creditors (the “Creditors’ Committee”) in these cases.2 On November 29, 2004, the U.S. Trustee appointed an official committee of equity security holders (the “Equityholders’ Committee,” collectively with the Creditors’ Committee, the “Committees”) in these cases. 3.The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). 4.The statutory predicate for the relief requested herein is section 1121(d) of the Bankruptcy Code. B.The Debtors 5.Collectively, the Debtors are one of the largest wholesale bakers and distributors of fresh baked bread and sweet goods in the United States.The Debtors produce, market and distribute a wide range of breads, rolls, croutons, snack cakes, donuts, sweet rolls 2 The U.S. Trustee appointed the Creditors’ Committee for the eight debtors that filed on September 22, 2004.An official committee of unsecured creditors has currently not been appointed for Mrs. Cubbison’s Foods, Inc. 2 and related products under national brand names such as “Wonder®,”“Hostess®,”“Baker’s Inn™,”“Home Pride®”, and “Mrs. Cubbison’s®” as well as regional brand names such as “Butternut®,”“Dolly Madison®,”“Drake’s®” and “Merita®.”Based on independent, publicly available market data, “Wonder®” bread is the number one selling white bread brand sold in the United States and “Home Pride®” wheat bread is a leading wheat bread brand in the United States.“Hostess®” products, including “Twinkies®,”“Ding Dongs®”and “HoHos®,” are among the leading snack cake products sold in the United States. 6.The Debtors currently operate 45 bakeries and approximately 630 distribution centers at various locations around the country.From these bakeries and distribution centers, the Debtors’ sales force delivers fresh baked goods to tens of thousands of food outlets.The Debtors also operate approximately 790 bakery outlets (known as “thrift stores”) located in markets throughout the United States. 7.The Debtors have more than 25,000 employees, the majority of whose employment is covered by one of approximately 420 union contracts to which the Debtors are a party.Most of the Debtors’ union employees are members of either the International Brotherhood of Teamsters or the Bakery, Confectionery, Tobacco Workers & Grain Millers International Union. 8.Interstate Bakeries is a corporation organized under the laws of the State of Delaware.The Debtors’ principal executive offices are located at 12 East Armour Boulevard in Kansas City, Missouri. RELIEF REQUESTED 9.By prior orders of this Court (Docket Nos. 2329, 4437, 5427, 6672,7512 8509 and 9013), the period during which the Debtors have the exclusive right to file plans (the 3 “Plan Exclusive Period”) was extended to October 5, 2007, and the period during which the Debtors have the exclusive right to solicit and obtain acceptances of any such plans (the “Solicitation Exclusive Period”and, together with the Plan Exclusive Period, the “Exclusive Periods”) was extended to December 5, 2007. 10.By this Motion, the Debtors seek one of two alternate forms of reliefpursuant to section 1121(d) of the Bankruptcy Code extending the Exclusive Periods, depending upon whether agreements regarding modifications to the Debtors’ collective bargaining agreements are achieved by September 30, 2007.In summary, if such agreements are received, then the Debtors request that the Plan Exclusive Period be extended to January 15, 2008and the Solicitation Exclusive Periodbe extended to March 15, 2008.In the alternative, if such agreements are not reached, then the Debtors request interim approval of this Motion by extendingboth of the Exclusivity Periods for thirty (30) days in order for the Debtors to have an opportunity to formulate a rational strategy for maximizing value in these cases including, without limitation, a sale of the Company and/or its assets in its entirety or in a series of transactions. PRELIMINARY STATEMENT 11.The Debtors and their constituents have endured a long and arduous stay in chapter 11.Much has been accomplished during the three years the Debtors’ cases have been pending.Indeed, the Debtors have closed bakeries, consolidated routes and terminated roughly 22% of their workforce resulting in millions of dollars of savings.The Debtors also renegotiated the majority of their more than 400 collective bargaining agreements with their unionized workforce resulting in meaningful savings.Despite these achievements, the Debtors have encountered, and continue to encounter, many obstacles.In addition to inflationary 4 pressures caused by rising ingredient, fuel and labor costs, the impediments to profitability that have plagued the Company for the last several years – decentralized operations, lack of innovation (in marketing, products and delivery structure) and increased competition – continue to affect the Company’s profitability, resulting in net losses of approximately $128 million and $113 million for the Company in fiscal years 2006 and 2007, respectively. 12.During the late summer and fall of 2006, certain of the Key Constituents (defined below) advocated for changeat the board and senior management levels of the Company.They insisted on installation of a new board and management to bring new ideas and a fresh perspective to the Debtors’ operations and financial prospects.Accordingly, in July 2006, the Debtors began a search for a permanent chief executive officer (“CEO”).The CEO selection process that followed was comprehensive and exhaustive and included substantial input from each of the Debtors’ three constituent groups: the steering committee for the Debtors’ prepetition lending group (the “Lenders’
